The Honorable Jeffrey H. Langton
dissents.
It is Judge Langton's opinion that the sentence should be affirmed, as it was not clearly excessive. It was entirely consistent with the recommendations of the Pre-Sentence Investigation Report, which recommended a lengthy term at the Montana State Prison. This defendant has an extensive juvenile delinquency record, including *58seven felony offenses and multiple misdemeanors. This crime was committed while the defendant was on probation; it involved a deliberate, non-provoked assault upon both of his parents with a firearm, with gunshot wounds to both parents. Judge Langton does agree that there should, in fact, be a probationary period added to this sentence. Chairman, Hon. Jeffrey H. Langton